Citation Nr: 0518304	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased evaluation for calcific 
peritendonitis of the left (minor) shoulder, currently 
assigned a 20 percent disability evaluation.

2.  Entitlement to an increased evaluation for lumbar strain, 
currently assigned a 20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1977 
to October 1981, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in April 2004, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's calcific peritendonitis of the left 
shoulder is not productive of limitation of the minor arm to 
25 degrees from his side.

3.  The veteran's lumbosacral strain has not been shown to be 
severe with listing of the whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

4.  The veteran's lumbar strain is not productive of forward 
flexion of the thoracolumbar spine 30 degrees or less or of 
favorable ankylosis of the entire thoracolumbar spine.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for calcific peritendonitis of the left shoulder have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5024-5201 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for a lumbar strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-
5243, 5295 (2001-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2002 
rating decision, as well as the September 2002 Statement of 
the Case and the March 2005 Supplemental Statement of the 
Case issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, including the schedular criteria, and the 
reason his claims were denied.  In addition, a letter was 
sent to the veteran in April 2004 that specifically informed 
him of the substance of the VCAA.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) April 2004 
letter essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the April 2004 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in April 2004, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in July 2001 and May 2004.  The 
veteran and his representative have not made the Board aware 
of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims is 
appropriate.


Background and Evidence

A rating decision dated in March 1982 granted service 
connection for calcific peritendonitis of the left shoulder 
and for a lumbar strain and assigned both disabilities 
separate 10 percent disability evaluations effective from 
October 25, 1981.  That determination was based on a review 
of the veteran's service medical records as well as on the 
findings of a VA examination performed in October 1981.  The 
veteran disagreed with the assigned evaluations, but an April 
1982 Statement of the Case continued the evaluations.  A 
subsequent rating decision dated in December 1983 also 
confirmed the 10 percent disability evaluations, as did a 
February 1984 Statement of the Case.  The veteran later filed 
a claim in May 2001 for an increased evaluation for both his 
left shoulder and back disabilities, and the January 2002 
rating decision currently on appeal increased both 
evaluations to 20 percent effective from May 30, 2001.  
During the pendency of the appeal, the veteran's separate 20 
percent disability evaluations have remained in effect until 
the present time.

VA medical records dated from May 2001 to February 2002 
document the veteran's treatment for various disorders, 
including his left shoulder and back disabilities.  In June 
2001, the veteran complained of sharp back pain, which he 
rated as a seven on a scale of one to ten.  He indicated that 
position changes caused him pain and that changing positions 
also decreased the pain.  Associated symptoms included sleep 
disruption, and he took Naproxen to treat his pain.  The 
veteran was later seen in July 2001 at which time an x-ray of 
his left shoulder was obtained.  The x-ray was negative for a 
fracture or dislocation, and there were minimal arthritic 
changes in both shoulders at the glenoid labrum.  The veteran 
later sought treatment in December 2001 during which he 
reported having chronic back pain, which interfered with his 
ability to sleep well.  A physical examination revealed a 
normal gait, and he was able to walk on his heels, toes, and 
in tandem.  He did complain of pain with light palpation 
along the entire spine, and he had reduced flexion and 
extension of the lumbosacral spine.  He had good range of 
motion of the cervical spine, and his strength was 5/5 of all 
major muscles of the upper and lower extremities, including 
the extensor hallucis longus.  There was no dermatomal 
sensory loss in the legs.  The veteran was diagnosed with 
cervical spondylosis with mild residuals of C6 radiculopathy 
as well as musculoskeletal low back pain without objective 
evidence of radiculopathy.  His dosage of medication was 
increased, and he was given a transcutaneous electrical nerve 
stimulation (TENS) unit as a non-medication modality for pain 
reduction.  The veteran returned for follow-up appointments 
in January and February 2002 at which time it was noted that 
his TENS treatment had decreased his back pain.  He was 
discharged from physical therapy in February 2002.

VA medical records dated from June 2001 to May 2004 document 
the veteran's treatment for various disorders, including his 
lumbar strain.  In June 2001, the veteran was seen with 
complaints of chronic low back pain.  It was noted that he 
also had cervical radiculopathy and a history of degenerative 
joint disease of multiple joints.  A physical examination did 
not reveal any tenderness along his spine, and he was 
diagnosed with cervical spine radiculopathy and with low back 
pain.  He was later seen in August 2003 at which time a 
physical examination did not find any tenderness along his 
spine.  

VA medical records dated from June 2001 to March 2005 
document the veteran's treatment for various disorders, 
including his back and left shoulder pain.  An x-ray of the 
veteran's lumbosacral spine was obtained in June 2001, which 
revealed minimal changes of spondylosis.  In August 2001, the 
veteran complained of sharp back pain that he rated as a 
seven on a scale of one to ten.  He indicated that position 
changes increased his pain and that changing positions 
decreased it.  He also noted that the pain disrupted his 
sleep.  The veteran was later seen in June 2002 for a follow-
up appointment for his cervical radiculopathy and low back 
pain.  It was noted that he had been using a TENS unit, which 
had worked well for him, and he was also taking 
nortriptyline.  He continued to have difficulty sleeping and 
had a low exercise tolerance due to pain and stiffness in his 
spine. The veteran indicated that his pain was unchanged for 
the most part and that he did not have any new symptoms.  A 
physical examination revealed an antalgic gait, but he stood 
well on his heels and toes.  The treating physician listed 
his impression as stable, chronic neck and back pain.  The 
veteran returned for a follow-up appointment in December 2002 
during which he reported no new symptoms.  He indicated that 
he did not work, but that he was able to drive.  He walked 
short distances before resting due to pain and stiffness, and 
he occasionally used a cane for longer distances.  The 
veteran managed his pain with a TENS unit and several 
medications.  He denied having any gait dysfunction, and it 
was noted that his condition was stable and not progressing.  
Following a physical examination, he was diagnosed with 
chronic pain syndrome involving the neck and back that was 
stable.  In April 2003, the veteran complained that his low 
back pain was radiating down his left leg to his calf and 
down his right buttock.  He also reported taking Naproxen and 
muscle relaxers, but indicated that he continued to have 
pain. He subsequently attended a class on managing chronic 
pain in May 2003.  The veteran was later seen in February 
2004 during which he continued to complain of chronic low 
back pain that he described as sharp and throbbing.  He took 
several prescribed medications and stated that he was able to 
function at an acceptable level when he took all of his 
medication.  In March 2004, the veteran also reported having 
aching and stabbing pain in both his left shoulder and lower 
back.  He continued to take several medications, and he 
indicated that he used a TENS unit three times a week for 
four hours with good relief.  The veteran returned for a pain 
assessment in October 2004 at which time he reported having 
back pain that he rated as a level four.

The veteran was afforded a VA examination in July 2001 at 
which time it was noted that he was right-handed.  He 
reported having increased pain in his left shoulder, which 
was constant, and he rated the pain as a six out of a scale 
of one to ten.  He noted that the pain increased with the use 
of his left shoulder and indicated that he had weakness and 
stiffness secondary to his pain. He also had swelling, and 
his shoulder occasionally felt warm.  The veteran stated that 
he was very limited in the length of time he could use his 
left shoulder for activities, such as driving or housework, 
as he experienced increased pain during such activities and 
developed a crunching or sandpaper feeling inside the joint.  
He took methocarbamol and Naproxen for his muscle pain and 
spasm, and he also used an air jet spa to apply heat to his 
shoulder.  He reported occasionally using a sling for 
support, but he never had any surgeries and did not have any 
injections since 1981.  The veteran also denied having any 
other injuries to his left shoulder.

A physical examination found the veteran to have both forward 
flexion and abduction from zero to 100 degrees actively and 
zero to 140 degrees passively, but he expressed pain from 
approximately 120 to 140 degrees in both forward flexion and 
abduction.  On internal rotation, he could reach to L2 with 
his left hand while his shoulder was abducted to 90 degrees 
and trying to rotate to 85 degrees.  On external rotation 
with the elbow tucked to the side of the body, he could 
externally rotate to 45 degrees.  With his shoulder abducted 
to 90 degrees, he could externally rotate to 90 degrees.  The 
veteran was noted to have pain at the endpoints of the 
rotation movements.  He was diagnosed with mild arthritis 
with impingement syndrome of the left shoulder as well as 
with limited range of motion in his left shoulder secondary 
to his pain caused by chronic capsulitis.

With respect to his lumbar spine, the veteran told the July 
2001 VA examiner that he had constant pain, which he rated as 
a four or five on a scale of one to ten, but he also noted 
that such pain increased to a nine on a daily basis.  He 
stated that there was weakness and stiffness associated with 
the pain as well as easy fatigability and lack of endurance.  
He experienced flare-ups daily, which lasted until he was 
able to relax.  When the veteran experienced such a flare-up, 
he had to stop walking, sit down, and use treatments, such as 
heat and the spa.  Precipitating factors included bending, 
lifting, and housework, and he noted that rest and the spa 
were alleviating factors.  He indicated that he had to go to 
bed or use his air jet spa to relieve his pain and spasms, 
and he also took Naproxen and methocarbamol for his back 
pain.  He had not had any surgery on his back, and he denied 
using crutches or a brace.  The veteran also claimed that he 
had to stop working secondary to his shoulder and back pain, 
but further stated that he was not working at the time of his 
examination due to his right shoulder pain and cervical 
radiculopathy.  

A physical examination of the veteran's lumbar spine revealed 
that he was able to stand fully erect, and his musculature 
was symmetrical.  He had some difficulty with tiptoe walking, 
but on his third attempt, the veteran was able to walk five 
steps with each foot.  He was also able to perform heel 
walking with his toes off of the floor.  The veteran had 
standing lumbar lordosis at 30 degrees, and forward bending 
changed the lordosis to an eight-degree kyphosis with him 
only able to reach to the level of his knees.  Back bending 
also increased his lordosis to 48 degrees.  The veteran was 
able to bend to the right and left 10 degrees, and his 
rotation was limited to approximately 20 degrees in each 
direction.  He stated his low back pain limited his activity.   
In this regard, he related that he had to sit on the floor to 
load the dishwasher rather than bend over.  He also noted 
that the pain radiated into his buttocks.  He expressed his 
pain and moved slowly with grunting and grimacing.  On 
straight leg raise, the veteran was able to do straight leg 
raise bilaterally to 90 degrees and expressed pain from 70 to 
90 degrees.  His deep tendon reflexes were 1+ bilaterally at 
the knee and ankle, and his Babinski reflex was normal.  He 
also had equal sensation in the feet and ankle bilaterally.  
The veteran was diagnosed as having back pain with x-ray 
findings of spondylosis at multiple levels.

In his September 2002 VA Form 9, the veteran indicated that 
his left shoulder pain increased with use and that reaching 
overhead was very painful.  He related that he was enrolled 
in a pain management program and took Nortriptyline as well 
as Naproxen and Methocarbamol.  He also used a TENS unit to 
control his back pain and spasms.  The veteran claimed that 
he could no longer run, throw things, bend, or lift and that 
he could not sit in one place for very long without having to 
make postural changes.  He also indicated that he had to take 
breaks when walking because his pain radiated into his legs 
and he sometimes lost feeling.  

Private medical records dated in August 2003 indicate that 
the veteran underwent a functional capacity evaluation with a 
diagnosis of cervico-brachial neuralgia.

In May 2004, the veteran submitted a statement in which he 
claimed that his left shoulder and back pain had limited his 
daily living.  He stated that his left shoulder had worsened 
to the point that he experienced pain any time he moved his 
arm.  He could no longer reach overhead or lift weights, and 
he continued to experience pain in his left arm when resting 
after activity. The veteran also claimed that his back pain 
had increased and bothered him whenever he sat, walked, or 
stood.  The pain woke him up several times each night, and he 
could only walk short distances.  He could occasionally bend 
over, but he had a limited range of motion, and he could only 
sit for a short period of time before having to change 
positions to stand or lie down.  The veteran further 
indicated that he tool several medications and used hot and 
cold compresses as well as a TENS unit to treat his left 
shoulder and back pain.  He had also undergone physical 
therapy for both of his disabilities.

The veteran was afforded a VA examination in May 2004 at 
which time it was noted that he was right-hand dominant.  He 
indicated that both his back and left shoulder had worsened.  
He stated that he had constant left shoulder pain while at 
rest and noted that the motion and strength had worsened.  
The veteran related that he experienced a flare-up of his 
left shoulder pain on a daily basis.  Repetitive movements 
with his left shoulder caused him the most discomfort and 
pain, especially if movements were attempted over his 
shoulder level.  He denied having any surgery on his left 
shoulder, and he indicated that his shoulder had improved 
with heat and rest.  He had not had any physical therapy for 
his shoulder for many years, nor had he had any recent 
cortisone injections for his shoulder.  With respect to the 
veteran's back, he claimed that his pain had increased in 
frequency and severity.  He experienced a flare-up of his low 
back pain several times per week, which was usually 
precipitated by mild activities, such as bending, stooping, 
attempting to lift, or even occasionally walking. He 
indicated that his low back pain radiated into his buttocks 
on both sides, but he did not have any significant numbness 
in either of his legs. The veteran was able to walk 
approximately 500 yards before he needed to stop, and he used 
a cane for ambulation because of his low back.  He also used 
a TENS unit for symptomatic relief as well as spa soaks.  He 
had been prescribed several medications for both of his 
disabilities, but he denied using an orthosis for his low 
back.  The veteran also claimed that he was unable to do 
certain activities, such as playing with his children, 
because of his left shoulder and back pain, but he further 
stated that he was able to perform his activities of daily 
living for the most part, although he had difficulty with 
certain maneuvers.

A physical examination of the veteran's left shoulder found 
point tenderness over the left acromioclavicular (AC) joint 
as well some tenderness over the sub-bursal area.  He had a 
negative speed test and Yergason test, but he had a positive 
cross-body adduction test.  He had both active forward 
flexion and active abduction to 90 degrees, and he could 
passively flex and abduct to 140 degrees.  The veteran 
experienced discomfort between 90 and 140 degrees in both 
forward flexion and abduction.  He had external rotation to 
50 degrees, and his external rotation strength was 5/5.  On 
forward flexing of the veteran's shoulder multiple times, his 
scapula was noted to have some dyskinesis with forward 
elevation, and he had prominence of his inferomedial border 
of his scapula.  When stabilization of his scapula was 
attempted, he had some mild resolution of the pain.  The 
veteran was neurovascularly intact in his left upper 
extremity.  He was assessed as having left rotator cuff 
tendonitis with AC joint arthrosis and dyskinesis with 
impingement.  

A physical examination of the veteran's back found that he 
ambulated with a cane and had a forward bending stooping type 
of gait, which was slightly slow, but he did not have any 
antalgia in his gait.  He was able to actively flex forward 
80 degrees, and he had passive flexion to 90 degrees with 
pain.  He normally stood at 30 degrees of forward flexion, 
and he could actively extend to zero degrees.  He could not 
passively extend much further due to his severe pain.  The 
veteran could side bend to both the right and left to 10 
degrees, and he could rotate to the right and left to 20 
degrees.   He was also able to do some toe walking as well as 
heel walking for at least five or six steps.  The veteran had 
some tenderness in his low back on his paraspinal musculature 
as well as some mild spasm in the low back.  He had a seated 
straight leg raise on both sides.  His quadriceps muscle 
strength was 5/5, and there was no atrophy.  Nor was there 
any sensory changes on either side.  He attempted to do some 
repetitive bending motions in forward flexion, but he tired 
after approximately seven or eight times of repetitive 
bending and forward flexion. An x-ray of his lumbosacral 
spine was obtained, which revealed some degenerative changes 
in the form of spurs at the vertebral bodies.  The veteran 
was diagnosed with lumbar degenerative arthritis.

The May 2004 VA examiner commented that the veteran had 
symptomatically worsened since his last VA examination and 
noted that he did have function limitations with regards to 
his left shoulder and back.  He indicated that the veteran 
may be able to perform activities and a desk job, but doubted 
that he would be able to tolerate a physically active job.  
The examiner also noted that his ranges of motion had 
essentially remained the same since the last time he was 
seen, but noted that he did appear to have weakness and 
fatigability with repetitive movements.  He further stated 
that the veteran did not have any specific neurologic 
symptoms in his lower extremities or his left upper 
extremity, which would prohibit him from ambulating.  The 
examiner commented that most of his limitation was related to 
his pain and opined that this was for the most part a 
moderate disability.

The May 2004 VA examiner submitted an addendum to his 
examination report in May 2005.  In this addendum, he stated 
that the veteran had functional loss of motion, which was 
related primarily to pain.  He did not have any significant 
weakness, fatigability, or incoordination with use.  The 
examiner noted that his loss of function secondary to pain 
was visible in his behavior.  In this regard, the veteran 
grimaced with passive motion beyond forward flexion and 
abduction of 90 degrees, which was indicative of impingement.  
His low back discomfort also limited his motion and any 
repetitive bending exercises.  Fatigability and endurance 
could not be adequately evaluated because pain prohibited 
repetitive use.  The examiner stated that any perceived 
fatigability or lack of endurance he reported was more likely 
than not related to pain, as the veteran was unable to 
perform repetitious activity secondary to pain.  Apparent 
weakness and fatigability was assessed by asking the veteran 
to perform activities to which he responded that he could not 
continue because he was in pain and tired.  The veteran did 
not have any lower extremity weakness or sensory loss 
indicative of radiculopathy.  A straight leg raise caused low 
back and buttocks pain, but there was no pain that radiated 
down the leg, particularly past the knee, which was more 
diagnostic of true radicular pain.  Deep tendon reflexes were 
also elicited in his lower extremities, which were symmetric 
and 2+.  
Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his calcific peritendonitis of the left 
shoulder and for his lumbar strain.  More specifically, he 
claims that the current evaluations for his disorders do not 
accurately reflect the severity of the symptomatology 
associated with those disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.


I. Calcific Peritendonitis of the Left Shoulder

The veteran's calcific peritendonitis of the left shoulder is 
currently assigned a 20 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5024-5201, as analogous to 
tenosynovitis.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available. 38 
C.F.R. § 4.20.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that tenosynovitis 
under Diagnostic Code 5024 is the service-connected disorder 
and that the limitation of motion of the arm under Diagnostic 
Code 5201 is a residual condition.  

Tenosynovitis under Diagnostic Code 5024 is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2004).  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is for assignment when the motion of the arm of 
the minor or major extremity is limited to shoulder level.  A 
20 percent disability evaluation is also contemplated when 
the minor arm is limited to midway between side and shoulder 
level.  A 30 percent disability evaluation is warranted when 
the motion of the arm of the major extremity is limited to 
shoulder level or midway between side and shoulder level or 
when the motion of the arm of the minor extremity is limited 
to 25 degrees from the side.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his calcific peritendonitis of the left shoulder.  The 
medical evidence of record does not show his left arm to be 
limited to 25 degrees from the side.  In this regard, the 
July 2001 VA examination found the veteran to have both 
forward flexion and abduction from zero to 100 degrees 
actively and zero to 140 degrees passively, and the May 2004 
VA examiner indicated that he had both active forward flexion 
and active abduction to 90 degrees and that he could 
passively flex and abduct to 140 degrees.  As such, the 
medical evidence of record does not show the veteran to have 
met the criteria for a 30 percent disability evaluation.  
Therefore, the Board finds that an increased evaluation for 
the veteran's left shoulder disability is not warranted.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left shoulder 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of left 
shoulder pain on numerous occasions and that the May 2004 VA 
examiner stated that his functional loss of motion was 
primarily related to his pain.  However, the effect of the 
pain in the veteran's left shoulder is contemplated in the 
currently assigned 20 percent disability evaluation under 
Diagnostic Code 5024-5201.  Indeed, the January 2002 rating 
decision specifically contemplated this pain and its effect 
on the veteran's limitation of motion in its grant of the 20 
percent disability evaluation under Diagnostic Code 5024-
5201.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the May 2004 VA examiner stated that the veteran did 
not have any significant weakness, fatigability, or 
incoordination with use and found that any perceived 
fatigability or lack of endurance was more likely related to 
pain.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's calcific peritendonitis of the left shoulder.


II.  Lumbar Strain

The veteran's lumbar strain is currently assigned a 20 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board notes that during the 
pendency of this appeal, VA issued new schedular criteria for 
rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  However, as there is no evidence of intervertebral 
disc disease or radiculopathy related to the veteran's 
service-connected lumbar sprain, such amendment is not 
relevant to the instant appeal.  However, VA subsequently 
amended the rating schedule again for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which became 
effective on September 23, 2003.  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  However, the Board notes that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule. 

Under the versions of Diagnostic Code 5295 applicable both 
prior to and after September 23, 2002, a 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Further, prior to September 23, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is moderate, a 
20 percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Additional new regulations that became effective on September 
23, 2003 revised the schedular criteria for the rating of 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2003).  The revised criteria provide that a 
lumbosacral strain will be evaluated under the General Rating 
Formula for Disease and Injuries of the Spine.  Under the 
general formula, a 20 percent disability evaluation is 
contemplated when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 6 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is for assignment when 
there is forward flexion of the cervical spine 15 degrees or 
less; or favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 230 
degrees.  The normal ranges of motions for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (3) (2004). See also 38 C.F.R. § 
4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 
2003).  

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 5295 applicable both 
prior to and after September 23, 2002, the Board finds that 
the evidence of record does not establish entitlement to an 
increased evaluation for the veteran's lumbar strain.  The 
medical evidence of record does not show the veteran to have 
listing of the whole spine to opposite side, a positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
July 2001 VA examination found the veteran able to stand 
fully erect and to tiptoe and heel walk for a few steps.  He 
could also bend to the right and left 10 degrees and rotate 
to approximately 20 degrees in each direction, and he 
performed straight leg raises bilaterally to 90 degrees.  
Although the May 2004 VA examiner indicated that the veteran 
ambulated with a cane and had a forward bending, stooping 
type of gait, which was slightly slow, the examiner noted 
that he did not have any antalgia in his gait.  The veteran 
actively flexed forward 80 degrees, and he normally stood at 
30 degrees of forward flexion and could actively extend to 
zero degrees.  The veteran was also able side bend to both 
the right and left to 10 degrees and rotate to the right and 
left to 20 degrees.  He could do some toe walking and heel 
walking for at least five or six steps, and he had a seated 
straight leg raise on both sides.  In addition, the May 2004 
VA examiner opined that the veteran had a moderate disability 
for the most part.  As such, the veteran has not been shown 
to have a severe lumbosacral strain.  In fact, the 20 percent 
rating currently assigned under Diagnostic Code 5295 
contemplates lumbosacral strain manifested by muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position.  These criteria clearly 
contemplate the currently demonstrated functional limitation 
which the examiners have found to be due to pain in the 
lumbar spine.  Therefore, the Board finds that the veteran 
has not met the criteria for an increased evaluation for his 
lumbosacral strain under Diagnostic Code 5295.  The Board 
finds further that the limitation of motion on repeat 
examination does with consideration of the limitations caused 
by pain comport with moderate limitation of motion under the 
provisions of former Diagnostic Code 5292.  

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's lumbar strain.  The May 2004 VA 
examiner indicated that the veteran was able to actively flex 
forward 80 degrees and that he normally stood at 30 degrees 
of forward flexion and could actively extend to zero degrees.  
The examiner also noted that the veteran could bend to both 
the right and left sides to 10 degrees and that he could 
rotate to the right and left to 20 degrees.   As such, the 
veteran has not been shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation for his lumbar strain under the revised rating 
criteria.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions and that the May 2004 VA examiner commented that 
his low back discomfort limited his motion and any repetitive 
bending exercises.  However, the effect of the pain in the 
veteran's back is contemplated in the currently assigned 20 
percent disability evaluation under Diagnostic Code 5295.  
Indeed, the January 2002 rating decision specifically 
contemplated this pain and its effect on the veteran's 
functioning in its grant of the 20 percent disability 
evaluation under Diagnostic Code 5295.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In fact, the May 2004 VA 
examiner stated that the veteran did not have any significant 
weakness, fatigability, or incoordination with use and 
essentially concluded that the veteran's functional 
limitation was due to pain.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the veteran's lumbar strain.


III. Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected left shoulder disability and 
lumbar strain have caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  The Board 
acknowledges that the veteran told the July 2001 VA examiner 
that that he had to stop working secondary to his shoulder 
and back pain; however, he also told the examiner that he was 
not working at the time of his examination due to his right 
shoulder pain and cervical radiculopathy.  In addition, 
despite his doubt as to whether the veteran could perform a 
physically active job, the May 2004 VA examiner indicated 
that the veteran may be able to perform activities and a desk 
job.  As such, the current medical evidence of record does 
not suggest that the regular schedular standards are 
inadequate at the present time.  To the extent that the 
veteran asserts that his service-connected disabilities 
prevent him from retaining and maintaining gainful 
employment, the Board notes further, that the veteran's 
apparent claim for a total disability rating based on 
individual unemployability was referred to the RO for 
adjudication in the Board's April 2004 remand.  In 
conclusion, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
calcific peritendonitis of the left shoulder and lumbar 
strain under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 20 percent for calcific 
peritendonitis of the left shoulder is denied.

An evaluation in excess of 20 percent for lumbar strain is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


